Citation Nr: 1000181	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-11 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Whether the Veteran is competent for the purpose of 
direct receipt of Department of Veterans Affairs (VA) 
compensation benefits.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.W.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found the Veteran was incompetent handle the 
receipt of his VA compensation benefits.  The Veteran 
subsequently initiated and perfected an appeal of this rating 
determination.  

In November 2009, the Veteran, accompanied by a friend, 
testified in person before the undersigned Acting Veterans 
Law Judge.


FINDINGS OF FACT

1.  The Veteran is competent to manage his own funds without 
limitation.

2.  At a Travel Board hearing on November 3, 2009, the 
Veteran withdrew his appeals seeking service connection for 
PTSD and a back disability.


CONCLUSIONS OF LAW

1.  The Veteran is competent for the purpose of receiving 
direct payment of his VA compensation benefits.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.353 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran on the issue of entitlement to service connection 
for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

3.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran on the issue of entitlement to service connection 
for a back disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Competency

The Veteran contests VA's finding, effective August 7, 2007, 
that he is incompetent for the purpose of direct receipt of 
his VA compensation benefits.  A mentally incompetent person 
is one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  
38 C.F.R. § 3.353(a).  A decision as to incompetency may be 
made by the RO, subject to appeal to the Board.  38 C.F.R. 
§ 3.353(b).  

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the RO will not 
make a determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations relative 
to incompetency should be based upon all evidence of record 
and there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency.  38 C.F.R. 
§ 3.353(c).  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. 
§ 3.353(d); see also 38 C.F.R. § 3.102.

In the present case, the finding of incompetency was based 
upon an April 2007 VA psychiatric examination which found, 
among other factors, that the Veteran abused drugs and 
alcohol.  Thus, the examiner concluded the Veteran was unable 
to handle his VA benefits in his own best interest.  

In support of his assertions of competency, the Veteran 
submitted, in October 2007, a statement of S.R.M., M.D., who 
stated he has treated the Veteran for several years, and 
always found him to be "of sound mind, competent to make 
decisions regarding his medical and financial welfare."

A VA field examination was afforded the Veteran at his home 
in May 2008.  The Veteran stated that while he had used drugs 
in the past, he had been "clean" for over a year.  He was 
noted to be employed, and currently managed his wages and 
other finances without outside assistance.  After 
interviewing the Veteran and reviewing his financial records, 
the examiner concluded the Veteran was competent for the 
purposes of managing his VA benefits.  Additionally, the 
examiner opined the prior finding of "incompetence was 
inappropriate in the first place."

The Veteran also testified on his own behalf, accompanied by 
a friend of several years' acquaintance, before the 
undersigned Acting Veterans Law Judge in November 2009.  The 
Veteran and his friend stated that the Veteran has lived 
independently for many years, and has managed his household 
and finances without the need for assistance from others.  
Notably, the Veteran demonstrated his mental competency by 
correcting the undersigned's recitation of a wrong claims 
file number.

After considering the totality of the record, the Board finds 
the preponderance of the evidence, including the October 2007 
statement from the Veteran's private physician and the May 
2008 VA field examination, supports a finding of competency.  
Thus, the Board finds the Veteran is competent to manage his 
financial affairs without supervision, and direct receipt of 
his VA compensation benefits may be restored.  




Service connection claims

The RO has certified for appeal issues of entitlement to 
service connection for PTSD and a back disability.  The Board 
has jurisdiction where there is a question of law or fact on 
appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  An appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204.

At a Travel Board hearing on November 3, 2009, the Veteran 
withdrew his appeal seeking claims of entitlement to service 
connection for PTSD and a back disability.  The transcript 
has been reduced to writing and is of record.  See Tomlin v. 
Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on these claims and they are dismissed for lack 
of jurisdiction by the Board.

The Duty to Notify and the Duty to Assist

With respect to the claimant's competency claim, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
To the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in 
proceeding with the issue on appeal given the fully favorable 
nature of the Board's decision.




ORDER

Restoration of competency status for the purpose of the 
direct receipt of VA compensation benefits is granted.  

The claim of entitlement to service connection for PTSD is 
dismissed.  

The claim of entitlement to service connection for a back 
disability is dismissed.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


